In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2847 
ENTERTAINMENT USA, INC., 
                                                  Plaintiff‐Appellant, 

                                  v. 

MOOREHEAD COMMUNICATIONS, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
           No. 12‐CV‐116 — Robert L. Miller, Jr., Judge. 
                     ____________________ 

     ARGUED FEBRUARY 21, 2018 — DECIDED JULY 26, 2018  
                 ____________________ 

   Before RIPPLE, KANNE, and HAMILTON, Circuit Judges. 
   HAMILTON, Circuit Judge. In 2006, plaintiff Entertainment 
USA sold cellular telephones and service contracts in central 
Pennsylvania through a network of retail dealers. Defendant 
Moorehead Communications, an Indiana company, sought to 
break  into  that  geographic  market  by  offering  dealers  the 
chance to sell Verizon products and services. Without aid of 
counsel,  the  two  companies  signed  a  two‐page  “referral 
agreement”  connecting  Moorehead  with  a  number  of 
2                                                      No. 17‐2847 

Entertainment  USA’s  dealers.  The  agreement  promised 
Entertainment  USA  a  “referral  fee”  for  every  Verizon 
activation or upgrade that resulted.  
    Six years later, this referral agreement became the subject 
of litigation in the Northern District of Indiana. Entertainment 
USA  alleged  that  Moorehead  breached  the  agreement  by 
discontinuing the referral payments. After a bench trial, the 
district  court  agreed  that  Moorehead  had  breached,  but  in 
much narrower ways than Entertainment USA had claimed. 
The court also found, however, that Entertainment USA had 
failed  to  prove  the  amount  of  its  damages  with  reasonable 
certainty.  The  court  therefore  awarded  no  damages  to 
Entertainment  USA.  Entertainment  USA,  Inc.  v.  Moorehead 
Communications,  Inc.,  2017  WL  3432319  (N.D.  Ind.  Aug.  9, 
2017). We affirm.  
I. Factual Background and Procedural History 
     A. The Referral Agreement 
     This case is about selling cell phones. More specifically, it 
is about who sells cell phones. When a customer walks into a 
cellular  telephone  retail  store,  depending  on  the  store,  the 
customer  may  have  a  choice  of  wireless  carrier  service 
contracts  with  different  companies  (e.g.,  AT&T,  T‐Mobile, 
etc.), or the store may offer only one option (e.g., only Verizon 
or only Sprint). Whether the customer has a choice of carrier 
or not depends on the licensing status of the store owner and 
its  wholesaler,  and  the  licensing  policies  of  the  various 
carriers.  
   In 2006, plaintiff Entertainment USA—doing business as 
One  Wireless  World  or  “OWW,”  as  the  parties’  documents 
sometimes called it—operated as a cell phone wholesaler and 
No. 17‐2847                                                                  3

licensor. It had a network of affiliated dealers and retail stores 
in  central  Pennsylvania.1  At  that  time,  the  stores  affiliated 
with  Entertainment  USA  offered  their  customers  service 
contracts through several different carriers, including AT&T, 
Sprint,  and  T‐Mobile.  Entertainment  USA  did  not  have  a 
relationship  with  Verizon,  however,  so  its  stores  could  not 
offer customers Verizon service. Around this time, defendant 
Moorehead Communications, a  Verizon  master agent based 
in  Indiana,  sought  to  expand  its  presence  in  central 
Pennsylvania  by  signing  up  dealers  and  their  stores  with 
Verizon.  
    Entertainment  USA  had  the  kind  of  stores  Moorehead 
sought  to  do  business  with,  but  Entertainment  USA  would 
probably  lose  out  on  some  revenue  from  offering  service 
through other carriers if its stores added Verizon to its lineup. 
So  the  parties  made  a  deal:  the  referral  agreement  whereby 
Entertainment  USA  agreed  to  refer  some  of  its  stores  to 
Moorehead  for  consideration  as  potential  new  Verizon 
locations. In return, Moorehead agreed to pay Entertainment 
USA a “referral bonus” for each new Verizon activation that 
eventually resulted from this arrangement, whether or not the 
referred stores continued to offer service with other carriers. 
Representatives for both sides worked together to draft a two‐
page contract formalizing this arrangement in January 2006, 
though neither side engaged counsel. The relevant portions of 
the referral agreement are as follows: 

                                                 
     1  The  trade  name  One  Wireless  World  was  used  by  several  related 

wireless  wholesaling  companies  run  at  the  time  by  brothers  Chau  and 
Chinh Nguyen. To minimize confusion, we use the plaintiff entity’s name, 
Entertainment USA, to refer to all of the related entities on that side of the 
disputed referral agreement. 
4                                                 No. 17‐2847 

     The proposed referral fee is designed to 
     compensate OWW for location handoffs and 
     offset loss incurred from adding another 
     carrier to their Branded Store’s existing lineup. 
     This will also include any locations, other than 
     the current list of Branded stores that are 
     approved through Verizon and signed up 
     under Moorehead Communications in the 
     future that are referred directly to us by the 
     OWW group.  
     Moorehead is proposing the following: 
     ‐   For all handoffs / referrals from OWW, 
         dating back to Jan 1, 2006 and any locations 
         that are approved following that date as a 
         direct result of an OWW referral, we will 
         pay a referral bonus in the amount 
         described below.  
     Monthly Activations for the referred group 
     *** 20$ per activation (New Activations Only) 
     to assist with ramp up period which will 
     remain in effect 6 months from the date this 
     agreement is signed by both parties. After 
     which, referral bonus will be adjusted to the 
     appropriate tier. (See Below) 
     50‐150 per month ‐ 10$ referral bonus per 
     activation 
     151‐250 per month – 15$ referral bonus per 
     activation 
     251‐350 per month – 20$ referral bonus per 
     activation 
No. 17‐2847                                                           5

        351‐450 per month – 25$ referral bonus per 
        activation 
        451‐500 per month – 30$ referral bonus per 
        activation 
        501 per month and higher – 35$ referral bonus 
        per activation 
        *There will be a flat fee of 10$ per 2 year 
        upgrade in addition to items listed above.  
Dkt. 1 at 7.  
    From early 2006 until sometime in 2008, Moorehead paid 
referral fees on a regular basis to Entertainment USA under 
this  agreement.  Though  the  agreement  did  not  specifically 
define the term “activation,” Moorehead paid referral fees for 
“two‐year phone activations (new lines of service) and two‐
year upgrades”—the kinds of phone sales that entailed new 
two‐year  service  contracts  with  Verizon.  Though  it  also  did 
not define “location,” the agreement did include an initial list 
of  referred  locations,  with  the  name  of  each  store,  its 
owner/operator, and its address or city. After Sprint required 
exclusivity from all of its wholesalers and dealers in late 2006, 
Entertainment  USA  referred  several  more  stores  to 
Moorehead—the stores that did not wish to become exclusive 
Sprint  retailers.  From  2006  to  2008,  Moorehead  paid 
$70,979.50  in  referral  fees  with  respect  to  six  referred  stores 
that sold Verizon products.  
   In  2008,  Moorehead  stopped  paying  referral  fees  to 
Entertainment  USA,  and  around  that  time,  Entertainment 
USA’s  “OWW  group”  of  stores  stopped  selling  Sprint 
products entirely. Chau Nguyen then started a new company 
and  proposed  a  new  referral  agreement  to  Moorehead. 
6                                                          No. 17‐2847 

Moorehead declined. From 2009 to 2011, Chau Nguyen sent 
several more requests for commission reports and payments 
to Moorehead, to no avail.  
     B. The Lawsuit 
    In  April  2012,  about  four  years  after  the  payments 
stopped,  Entertainment  USA  filed  its  complaint  alleging  a 
breach  of  contract,  requesting  an  equitable  accounting,  and 
claiming  unjust  enrichment.  Since  “Moorehead  has  and 
continues  to  enjoy  the  fruits  of”  the  plaintiff’s  referrals,  the 
complaint alleged, Moorehead should have continued to pay 
referral fees under the contract. Moorehead agreed in part, as 
shown by two additional payments it made to Entertainment 
USA  after  the  suit  was  filed,  totaling  $52,273.24.  After 
tendering  those  additional  payments,  though,  Moorehead 
answered  the  complaint  and  asserted  that  it  had  paid 
Entertainment  USA  in  full.  Given  that  the  parties  were 
citizens of different states litigating an amount in controversy 
estimated in the millions, federal jurisdiction was secure. See 
28 U.S.C. § 1332(a). The parties agreed that Indiana contract 
law applied.  
    The parties filed cross‐motions for summary judgment in 
2014.  Entertainment  USA,  Inc.  v.  Moorehead  Communications, 
Inc., 93  F. Supp. 3d  915,  922 (N.D. Ind. 2015). Judge Lozano 
resolved  several  of  the  disputed  issues  on  summary 
judgment.  He  decided  that  the  agreement’s  term  “referred 
locations” meant only physical locations and not individuals 
and entities, id. at 924–25, 926, and decided that Entertainment 
USA’s  unjust  enrichment  claim  had  to  be  rejected  as 
duplicative  because  it  covered  the  same  subject  matter  as  a 
contract (the referral agreement), id. at 934–35. The rest of the 
issues,  including  questions  about  the  duration  of  the 
No. 17‐2847                                                           7

agreement, the precise meaning of the term “activations,” and 
whether  there  were  additional  “directly  referred”  locations 
beyond a list stipulated to by Moorehead, remained for trial. 
Id. at 927, 930, 931–32.  
    The case was transferred to Judge Miller, who held a bench 
trial in August 2016 and set forth his findings in a thorough 
order. Judge Miller agreed with Entertainment USA that the 
parties “intended an agreement that would live on as long as 
any referred location was producing activations,” though he 
sided  with  Moorehead  that  only  two‐year  post‐paid  phone 
contracts  counted  as  “activations.”  2017  WL  3432319,  at  *6, 
*13.  Since  the  agreement  required  fee  payments  from  any 
“referred  location,”  the  district  court  went  store‐by‐store  to 
determine  which  of  the  many  alleged  stores  were  in  fact 
referred by the plaintiff, settling on a list of twelve stores. Id. 
at *14.  
     Although  the  district  court’s  findings  on  liability  could 
have  set  up  Entertainment  USA  to  recover  a  significant 
portion  of  its  requested  damages,  the  district  court  saw  a 
fundamental  problem  with  the  plaintiff’s  damages 
presentation:  Entertainment  USA  “provides  no  help  in 
identifying any difference between what was paid and what 
was due under the referral agreement as the court construes 
it.”  Id.  at  *15.  In  essence,  the  plaintiff  presented  a  damages 
calculation aligned with its broad theories  of liability,  but  it 
did  not  present  an  estimate  or  evidence  that  could,  with 
reasonable  effort,  be  disaggregated  and  recalculated  in 
accordance with the district court’s much narrower bases for 
finding liability. Id. Examining other exhibits in the record did 
not  help  the  judge,  since  the  plaintiff’s  “numbers  differ 
frighteningly  from  the  Moorehead  records  introduced  into 
8                                                               No. 17‐2847 

evidence,”  and  the  plaintiff’s  numbers  were  purportedly 
based  on  six  additional  years  of  data  not  contained  in  the 
record. See id.2  
   Citing Indiana law, which requires a plaintiff to prove its 
breach  of  contract  damages  with  reasonable  certainty,  see 
R&R Real Estate Co. v. C&N Armstrong Farms, Ltd., 854 N.E.2d 
365, 370–71 (Ind. App. 2006), the district court concluded:  
            Even a reasonable estimate can’t be achieved on 
            this  record.  ….    [Entertainment  USA]  hasn’t 
            proved that it was paid any less than it should 
            have  been.  This  record  doesn’t  support  a 
            damages award in any amount. 
2017 WL 3432319, at *16. Since the plaintiff had full use of the 
discovery  process  yet  still  failed  to  prove  its  damages  with 
any  certainty,  the  district  court  also  denied  an  equitable 
accounting. Id. at *17. As a result, the district court ruled that 
“Entertainment  USA,  Inc.  …  shall  take  nothing  by  its 
complaint.”  Id.  The  plaintiff  appeals  that  determination,  as 
well as all of the other decisions that led to the district court’s 
judgment,  except  for  the  dismissal  of  its  unjust  enrichment 
claim.  
II. Analysis 
      A. Standard of Review 
   Entertainment  USA  urges  us  to  revisit  all  of  the  district 
court’s many conclusions about how to interpret the contract, 

                                                 
      2 As seen above at 4–5, the per‐activation referral fee depended in part 

on  the  per‐month  volume  of  the  “referral  group”  of  stores.  That  means 
that a correct calculation of the amount due would require analysis of all 
the data about all the relevant sales in all time periods. 
No. 17‐2847                                                           9

its denial of an equitable accounting, and its critical finding 
on  damages.  We  focus  on  the  damages  issue,  which  is 
sufficient  to  decide  virtually  all  of  this  appeal.  As  we  have 
said in other complex cases with fatal shortcomings of proof: 
“It  is  not  always  necessary  to  march  through  this  entire 
process  if  a  single  issue  proves  to  be  dispositive.”  Lesch  v. 
Crown  Cork  &  Seal  Co.,  282  F.3d  467,  473  (7th  Cir.  2002) 
(declining to sort through all of the evidence of employment 
discrimination  under  McDonnell  Douglas  Corp.  v.  Green,  411 
U.S. 792 (1973), when plaintiff failed to show pretext); Harden 
v. Marion County Sheriff’s Dep’t, 799 F.3d 857, 866 (7th Cir. 2015) 
(same). Here, that core issue is whether Entertainment USA 
met its burden in proving damages with reasonable certainty 
under  Indiana  law.  See  National  American  Insurance  Co.  v. 
Artisan & Truckers Casualty Co., 796 F.3d 717, 723 (7th Cir. 2015) 
(“In  diversity  cases,  we  apply  federal  procedural  law  and 
state substantive law.”), citing Allen v. Cedar Real Estate Group, 
LLP,  236  F.3d  374,  380  (7th  Cir.  2001);  see  generally  Erie 
Railroad Co. v. Tompkins, 304 U.S. 64 (1938).      
    We  review  the  district  court’s  decision  on  damages  for 
clear error. Advertising Specialty Institute v. Hall‐Erickson, Inc., 
601  F.3d  683,  688  (7th  Cir.  2010)  (applying  Pennsylvania’s 
“reasonable  certainty”  requirement  for  contract  damages). 
We  do  not  ask  “what  we  would  find  were  we  sitting  at  the 
trial level.” Id., citing Lever v. Northwestern University, 979 F.2d 
552,  553–54  (7th  Cir.  1992),  and  Jones  v.  Hamelman,  869  F.2d 
1023,  1031  (7th  Cir.  1989).  Instead,  we  “must  affirm  if  the 
district court’s account of the evidence is plausible” in light of 
the whole record, asking whether “a reasonable trier of fact 
could  conclude  that  the  proffered  evidence  falls  short  of 
proving  damages  with  reasonable  specificity.”  Id.;  see  also 
Trustees  of  Chicago  Painters  &  Decorators  Pension,  Health  & 
10                                                       No. 17‐2847 

Welfare,  &  Deferred  Savings  Plan  Trust  Funds  v.  Royal  Int’l 
Drywall & Decorating, Inc., 493 F.3d 782, 785 (7th Cir. 2007) (“In 
an  appeal  from  a  bench  trial,  we  review  a  district  court’s 
conclusions of law de novo, and we review its findings of fact, 
as well as applications of law to those findings of fact, for clear 
error.”) (cleaned up). As the Indiana courts have observed, the 
role of an appellate court in cases like this is to “focus upon 
the  evidence  in  favor  of  the  judgment  and  any  reasonable 
inferences to be drawn therefrom.” Gigax v. Boone Village L.P., 
656  N.E.2d  854,  857  (Ind.  App.  1995),  citing  K‐Mart  Corp.  v. 
Beall, 620 N.E.2d 700, 706 (Ind. App. 1993).    
      B. Damages 
     The “essential elements of any breach of contract claim are 
the existence of a contract, the defendant’s breach thereof, and 
damages.”  Old  Nat’l  Bank  v.  Kelly,  31  N.E.3d  522,  531  (Ind. 
App.  2015),  quoting  Holloway  v.  Bob  Evans  Farms,  Inc.,  695 
N.E.2d 991, 995 (Ind. App. 1998); see also Haegert v. University 
of  Evansville,  977  N.E.2d  924,  937  (Ind.  2012)  (“the  plaintiff 
must prove … damages resulting from the breach”). Indiana 
contract  law  requires  a  plaintiff  to  prove  its  damages  with 
reasonable certainty: 
         In actions for breach of contract, damages must 
         be  proven  with  reasonable  certainty.  Noble 
         Romanʹs,  Inc.  v.  Ward,  760  N.E.2d  1132,  1140 
         (Ind.Ct.App.2002). While the plaintiff need not 
         prove  the  amount  of  damages  suffered  to  a 
         mathematical  certainty,  the  award  must  be 
         supported by evidence in the record. [Gigax, 656 
         N.E.2d  at  856.]  A  factfinder  may  not  award 
         damages  on  the  mere  basis  of  conjecture  or 
         speculation. Noble Romanʹs, 760 N.E.2d at [1140]. 
No. 17‐2847                                                       11

       As  the  party  that  had  the  burden  of  proving 
       damages,  R  &  R  is  appealing  from  a  negative 
       judgment.  See  id.  Consequently,  R  &  R  must 
       demonstrate  that  the  damage  award  is  clearly 
       erroneous or contrary to law to have it set aside. 
       Id. 
R&R Real Estate, 854 N.E.2d at 370–71 (cleaned up). 
     This burden falls on the plaintiff because damages are an 
element  of  a  breach  of  contract  action—a  plaintiff  cannot 
recover anything without “proving with reasonable certainty 
the  damages  which  he  incurred”  due  to  the  breach.  Indiana 
Bell Tel. Co. v. O’Bryan, 408 N.E.2d 178, 183 (Ind. App. 1980), 
citing Daly v. Nau, 339 N.E.2d 71 (Ind. App. 1975), and Bond v. 
Snyder Construction Co., 234 N.E.2d 659 (Ind. App. 1968); see 
also City of North Vernon v. Voegler, 2 N.E. 821, 824 (Ind. 1885) 
(“In every valid cause of action two elements must be present, 
the injury and the damages. The one is the legal wrong which 
is  to  be  redressed;  the  other,  the  scale  or  measure  of  the 
recovery.”).  
    While  seeking  to  recover  “the  benefit  of  the  bargain,” 
Berkel & Co. Contractors, Inc. v. Palm & Assocs., Inc., 814 N.E.2d 
649,  658  (Ind.  App.  2004),  a  plaintiff  may  use  any  “proper 
evidence”  to  measure  damages,  see  Indianapolis  City  Market 
Corp., v. MAV, Inc., 915 N.E.2d 1013, 1024–25 (Ind. App. 2009), 
citing  Berkel  &  Co.,  814  N.E.2d  at  658.  Trial  testimony  can 
support  a  decision  on  damages,  as  long  as  the  evidence  in 
total is “sufficient to enable the factfinder to make a fair and 
reasonable  finding  as  to  the  proper  damages.”  Id.  at  1025, 
citing Jerry Alderman Ford Sales, Inc. v. Bailey, 291 N.E.2d 92, 
106 (Ind. App. 1972). An award of damages must be “within 
12                                                      No. 17‐2847 

the  scope  of  the  evidence  that  was  presented  at  trial”  and 
cannot stray beyond that scope. Id. at 1026.  
    This means that to award damages at all, a judge finding 
a  breach  of  contract  after  a  trial  must  have  enough  reliable 
evidence  available  to  support  a  damages  award  without 
resorting  to  speculation  or  conjecture.  See  Vaughn  v.  General 
Foods  Corp.,  797  F.2d  1403,  1416  (7th  Cir.  1986)  (applying 
Indiana law). The “award must be supported by evidence in 
the record,” or it is improper, Gigax, 656 N.E.2d at 856, though 
this  analysis  “does  not  require  any  particular  degree  of 
mathematical certainty” and “where there is doubt as to the 
exact  proof  of  damages,  such  uncertainty  must  be  resolved 
against  the  wrongdoer,”  Stoneburner  v.  Fletcher,  408  N.E.2d 
545, 550 (Ind. App. 1980), citing Friendship Farms Camps, Inc. v. 
Parson, 359 N.E.2d 280 (Ind. App. 1977) and Gene B. Glick Co. 
v. Marion Construction Corp., 331 N.E.2d 26 (Ind. App. 1975). 
Reasonable  estimates  are  enough,  as  long  as  they  are 
supported  by  a  factual  basis.  See  id.  at  550–51  (upholding 
award where “a reasonably sound factual basis for the award 
[could] be found”).  
    Entertainment  USA’s  presentation  of  damages  fell  well 
short of this modest threshold. The presentation consisted of 
several  demonstrative  spreadsheets  that  summarized 
Moorehead’s  relevant  account  records,  and  calculated 
expected  referral  fees  in  accordance  with  the  plaintiff’s 
sweeping  theory  of  liability,  arriving  at  a  total  damages 
estimate of $2,282,550. See Dkt. 157–5; Dkt. 174–4 at 1. Chau 
Nguyen, who prepared this estimate himself, admitted in his 
trial  testimony  that  he  based  his  count  of  qualifying 
activations on appearances of generic terms like “NEWACT:” 
and “UPGR:” in Moorehead’s  account  records,  terms which 
No. 17‐2847                                                       13

included  many  instances  of  non‐compensable  activity  like 
dealer  incentive  payments,  customer  returns,  and  even 
upgrade  deactivations.  Dkt.  173  at  567–73.  In  response, 
Moorehead  submitted  its  own  summary  of  the  relevant 
records matching its theory of the case, which estimated the 
total referral fees due to be $20,600—well below the amount 
Moorehead  had  already  paid  Entertainment  USA.  See  Dkt. 
175  at  6.  Neither  side’s  estimate  contained  citations  to  the 
docket or trial record, making verification of the underlying 
methods nearly impossible. Since the district court’s liability 
findings did not accord with the assumptions built into any 
of these calculations, the parties, and especially the plaintiff, 
which had the burden of proof, left the court without reliable 
guidance in finding a supportable figure somewhere between 
$20,600 and $2.28 million. 
    Entertainment USA argues on appeal that the judge had 
all  the  information  needed  to  re‐calculate  damages  in 
accordance  with  his  findings,  and  points  out  that  the 
summary  spreadsheets  were  provided  in  its  written  closing 
argument. See Dkt. 174 at 20–22; Dkt. 174–4. This argument 
vastly overstates the reliability, clarity, and usefulness of the 
plaintiff’s presentation. The judge would have had to exclude 
rows of data that did not match the court’s liability findings, 
then excise columns that also did not match, then select a new 
per‐activation “referral bonus” amount from the sliding scale 
in  the  contract  (despite  not  having  a  month‐by‐month 
breakdown  of  sales).  Then  the  judge  would  have  had  to 
simply  trust  that  the  underlying  counts  of  activations  and 
upgrades were correct, despite Chau Nguyen’s testimony that 
those counts were incorrect. No trial judge could (or should) 
have  done  what  Entertainment  USA  urges  here.  It  was  not 
14                                                          No. 17‐2847 

error—let alone clear error—to refuse to award damages on 
such an infirm basis.   
    Entertainment USA attempts to explain away the errors in 
Chau  Nguyen’s  damages  estimate  by  reference  to  a  pretrial 
discovery dispute it lost. Moorehead produced some pre‐2013 
account records in Adobe Portable Document Format (PDF) 
files instead of in spreadsheet form, making Chau Nguyen’s 
task  more  difficult.  See  Dkt.  72.  On  appeal,  however,  the 
parties  agreed  that  this  discovery  dispute  about  the  file 
format  of  document  production  actually  pertained  not  to 
Verizon  activations  and  upgrades,  but  instead  to  satellite 
television services not relevant to this appeal. Even if the file 
format dispute were relevant, Entertainment USA had every 
opportunity to present an accurate estimate of damages. As 
the district court wrote in rejecting the plaintiff’s request for 
an accounting:  
           This  court  held  several  hearings,  issued  6 
           separate  written  rulings  on  discovery‐related 
           motions,  issued  a  47‐page  summary  judgment 
           order,  and  conducted  a  3‐day  bench  trial  on 
           [Entertainment  USA’s]  complaint  for  damages, 
           with this 40‐page opinion setting forth findings 
           of fact and conclusions of law. The trial record 
           doesn’t  suggest  that  Moorehead  produced 
           anything short of what it was ordered to do in 
           discovery … . 
2017 WL 3432319, at *17.3  

                                                 
      3 There is yet another problem with Entertainment USA’s expectation 

that the district court re‐engineer its damages estimate—the credibility of 
the estimator. In two incidents in the course of discovery, Chau Nguyen 
No. 17‐2847                                                                  15

    Of  course,  in  a  case  with  multiple  disputed  legal 
interpretations, Entertainment USA could not have predicted 
in  advance  precisely  how  the  district  court  would  rule  on 
liability.  It  needed  to  plan  accordingly  and  present  its 
evidence in a format that would allow reliable adjustments. 
Yet  Entertainment  USA  did  not  even  attempt  to  present  the 
district  court  with  a  damages  estimate  matching  the  court’s 
liability findings. It did not file a motion to reconsider after 
the district court’s post‐trial ruling. Even on appeal, it was still 
unable to give this court such an estimate.  
   Motions to reconsider are not explicitly provided for in the 
Federal Rules of Civil Procedure or in this district court’s local 
rules, but filing them is a common practice in many district 
courts in situations like this. (We have even reversed district 
courts on occasion for failing to grant them. See, e.g., Terry v. 
Spencer,  888  F.3d  890,  893–94  (7th  Cir.  2018)  (district  court 
abused  its  discretion  by  misapprehending  the  law  and 
substance  of  a  motion  for  reconsideration).)  In  fact,  Judge 
Miller ruled on at least three motions to reconsider in other 
cases in the six months leading up to his post‐trial ruling. See 
Patrick v. Cowen, No. 3:14‐CV‐782 RLM, 2017 WL 993067 (N.D. 
Ind.  Mar.  15,  2017);  Valley  Forge  Insur.  Co.  v.  Hartford  Iron  & 
                                                 
drew  his  trustworthiness  into  serious  doubt.  First,  he  “doctored  an 
important  email”  regarding  the  payment  of  referral  fees.  2017  WL 
3432319,  at  *4.  Second,  Moorehead  filed  an  affidavit  from  a  former 
Entertainment  USA  dealer  accusing  Chau  Nguyen  of  deliberately 
withholding documents in discovery. Chau’s alleged plan was to “‘punch’ 
Moorehead’s counsel ‘in the face’ with the documents at a later date.” Dkt. 
63–3  at  2.  Chau  responded  with  an  affidavit  of  his  own  denying  the 
statement,  Dkt.  70–3,  and  the  matter  was  dropped.  Given  both  of  these 
incidents in discovery, the district court was entitled to look skeptically at 
the assumptions underlying Entertainment USA’s estimates. 
16                                                                 No. 17‐2847 

Metal, Inc.,  No.  1:14‐cv‐6  RLM‐SLC,  2017  WL  1546277  (N.D. 
Ind. Apr. 28, 2017); Brown v. Biomet Orthopedics, LLC, No. 3:14‐
CV‐1470  RLM‐MGG,  2017  WL  2684856  (N.D.  Ind.  Jun.  22, 
2017).  In  one  such  order,  the  judge  noted  the  availability  of 
Rule  59(e)  motions  to  correct  a  judgment  within  28  days. 
Valley Forge, 2017 WL 1546277 at *1, citing Fed. Rule Civ. Pro. 
59(e). He correctly observed that motions to reconsider exist 
to spare parties and courts unnecessary appeals. Id., quoting 
Russell v. Delco Remy Div. of Gen. Motors  Corp., 51 F.3d 746, 749 
(7th  Cir.  1995).  Perhaps  the  district  court  might  have  been 
persuaded by a responsive and reliable damages estimate that 
fit  its  findings  of  liability,  and  perhaps  the  plaintiff  would 
have been satisfied with that result. But we cannot know since 
Entertainment USA decided to invoke our clear‐error review 
instead.4  Since  the  district  court  did  not  make  an  error,  we 
affirm  its  judgment.  Regardless  of  the  scope  of  potential 
liability under the referral agreement, Entertainment USA did 
not show the district court that it was entitled to any recovery.   
      C. Equitable Accounting 
    The plaintiff’s failure to prove its damages with reasonable 
certainty  also  shows  why  its  request  for  an  equitable 
accounting  must  fail.  Because  this  was  a  request  for  an 
equitable remedy, we review its denial by the district court for 
an  abuse  of  discretion.  ABM  Marking,  Inc.  v.  Zanasi  Fratelli, 
S.R.L.,  353  F.3d  541,  544–45  (7th  Cir.  2003),  citing  EEOC  v. 
                                                 
      4  If  Entertainment  USA  had  presented  a  responsive,  reliable,  and 

updated damages estimate to the district court and been denied, it could 
have  sought  review  of  that  decision  for  an  abuse  of  discretion.  Selective 
Insur. Co. of South Carolina v. City of Paris, 769 F.3d 501, 507 (7th Cir. 2014)  
(“We review denials of motions for reconsideration brought under Rules 
59(e) and 60(b) for abuse of discretion.”). But that did not happen here. 
No. 17‐2847                                                     17

Laborers’ Int’l Union of N. Am., AFL‐CIO, Local 100, 49 F.3d 304, 
307 (7th Cir. 1995); see also Lily, Inc. v. Silco, LLC, 997 N.E.2d 
1055,  1076  (Ind.  App.  2013)  (“Generally,  an  action  for  an 
accounting is a proceeding in equity and is addressed to the 
sound discretion of the trial court.”), citing Atwood v. Prairie 
Village Inc.,  401  N.E.2d 97, 100 (Ind. App. 1980),  and 1 I.L.E. 
Accounts and Accounting § 1.  
    Under  Indiana  law,  the  main  purpose  of  an  equitable 
accounting is the “striking of a balance between parties in a 
fiduciary  relationship  …  and  enforcing  payment  of  the 
difference, if any, to the party entitled thereto.” Atwood, 401 
N.E.2d at 100 (citations omitted). We will not find its denial to 
be an abuse of discretion where the “amount of damages is 
neither difficult  nor  impossible to measure,” and where the 
accounting  information  “could  and  should  have  been 
revealed through discovery.” Kempner Mobile Electronics, Inc. 
v. Southwestern Bell Mobile Sys., 428 F.3d 706, 715 (7th Cir. 2005) 
(applying Illinois law); see also Kimes v. City of Gary, 66 N.E.2d 
888, 893 (Ind. 1946) (where parties have “equal knowledge or 
means of knowledge[,] neither party is entitled to require an 
accounting from the other”). Equitable accounting, in short, is 
generally not a proper remedy in a “garden‐variety contract 
dispute.” Kempner Mobile Electronics, 428 F.3d at 715.   
   Here,  we  know  that  Entertainment  USA  was  not  denied 
equal means of knowledge. Through the discovery process, it 
gained access to Moorehead’s accounting records up to 2013 
and  then  produced  a  damages  estimate.  That  estimate  was 
flawed, and its data sources and methods were too opaque for 
the  district  court  to  verify  the  estimate  independently. 
Production of a flawed estimate, however, does not mean that 
an information asymmetry existed. It simply means that the 
18                                                                   No. 17‐2847 

estimate as produced was not sufficient to support a damages 
award.  Moreover,  there  was  no  fiduciary  relationship 
between these parties. Arms‐length contracts do not establish 
fiduciary relationships. See Kimes, 66 N.E.2d at 893 (“A mere 
creditor as such has no right to compel his debtor to account 
in  equity  in  the  absence  of  any  trust  relationship  between 
them.  The  relation  between  the  bondholders  and  the  city  is 
contractual  and  the  city’s  liability,  if  any,  is  that  of  a  debtor 
only and there is no trust relationship.”) (citations omitted). 
Entertainment  USA  is  not  entitled  to  a  second  attempt  at 
proving its damages through equitable accounting.5  
                                            Conclusion 
   There  is  no  reason  for  us  to  wade  into  the  many 
contractual interpretation arguments advanced by the parties 
                                                 
      5  At  oral  argument  we  raised  the  possibility  that  under  the  district 

court’s duration analysis—that the referral agreement remained in force 
“as  long  as  any  referred  location  was  producing  activations,”  2017  WL 
3432319, at *6—Moorehead may have had an ongoing post‐trial duty to 
pay referral fees in 2016 and beyond that an equitable accounting would 
reveal.  Entertainment  USA  did  not  fail  to  “make  the  substantive 
argument”  on  this  point  in  either  the district  court or  on  appeal,  so  the 
argument has not been forfeited. See Dixon v. ATI Ladish LLC, 667 F.3d 891, 
895 (7th Cir. 2012), citing Elder v. Holloway, 510 U.S. 510 (1994), and FDIC 
v. Wright, 942 F.2d 1089, 1094–95 (7th Cir. 1991). However, given that an 
equitable accounting is a remedy left to the sound discretion of the trial 
court in the first instance, and given that Entertainment USA did not ask 
the district court to clarify the prospective implications of its ruling, we 
decline  to  reach  that  issue  here.  We  do  not  express  an  opinion  on  this 
question  beyond  observing  that  the  general  rule  in  Indiana  is  that  “a 
contract containing no specific termination date is terminable at will.” See 
City of East Chicago, Ind. v. East Chicago Second Century, Inc., 908 N.E.2d 611, 
623 (Ind. 2009), citing House of Crane, Inc. v. H. Fendrich, Inc., 256 N.E.2d 
578 (Ind. App. 1970).  
No. 17‐2847                                                       19

in this case regarding the scope of Moorehead’s liability. Even 
if  Entertainment  USA  were  to  prevail  on  them  all,  its  gains 
would be merely academic since it failed to prove its damages 
with anything close to reasonable certainty. The judgment of 
the district court is 
                                                       AFFIRMED.